     Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 1 of 14 PageID #: 108



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                   Civil Action No. 2:19-cv-00506

INTEGRATED COMMUNITY SERVICES
OF PARKERSBURG, INC., formerly known
as Worthington Mental Health Services, Inc.,
and ROGER BRADLEY,

               Defendants.

        MEMORANDUM IN SUPPORT OF MOTION OF THE UNITED STATES
         OF AMERICA FOR DEFAULT JUDGMENT AGAINST DEFENDANT
         INTEGRATED COMMUNITY SERVICES OF PARKERSBURG, INC.,
     FORMERLY KNOWN AS WORTHINGTON MENTAL HEALTH SERVICES, INC.

                             I. PROCEDURAL BACKGROUND

        The Complaint was filed in this civil action on July 10, 2019. See ECF No. 1. A summons

was issued by the Clerk on July 10, 2019. See ECF No. 3. A copy of the summons and complaint

was served upon the West Virginia Secretary of State as statutory attorney-in-fact for ICS by the

United States. The West Virginia Secretary of State accepted service of a copy of the summons

and complaint on behalf of ICS as statutory attorney-in-fact for receipt of service of process for

ICS on July 15, 2019. The West Virginia Secretary of State filed a return of service with the Clerk

which was received by the Clerk on July 19, 2019. See ECF No. 5. ICS has failed to appear,

plead, or otherwise respond to the Complaint and this civil action within the time required by law,

and the time for doing so under Fed.R.Civ.P. 4(h)(1)(B) and Fed.R.Civ.P. 12(a)(1)(A)(i) has now

expired. Pursuant to Fed.R.Civ.P. 55(a), the Clerk of this Court entered a default against ICS on
      Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 2 of 14 PageID #: 109



September 26, 2019, because ICS had failed to appear, answer or plead to the Complaint as

required by law. See ECF No. 10.

           Roger Bradley (“Bradley”) was served as President of ICS and in his personal capacity on

September 4, 2019. See ECF Nos. 8 and 9. Bradley has failed to appear, plead, or otherwise

respond to the Complaint and this civil action within the time required by law, and the time for

doing so under Fed.R.Civ.P. 4(e),(h)(1)(B) and Fed.R.Civ.P. 12(a)(1)(A)(i) has now expired. A

motion for entry of default has been filed with regard to Bradley. See ECF No. 12.

                                        II. FACTUAL BACKGROUND

           Prior to March 23, 2006, the United States, through the GSA, owned property identified as

the Army Reserve Center, 4200 Emerson Avenue in Parkersburg, Wood County, West Virginia

(the "Property"). The property located at 4200 Emerson Avenue, Parkersburg, West Virginia,

consists of 3.4 acres of land improved with a 28,820 building and detached garage.

           On or about March 23, 2006, the United States of America, through HHS, transferred the

Property to Worthington Mental Health Services, Inc., by Quitclaim Deed ("Deed"). Worthington

Mental Health Services, Inc. (“WMHS”), subsequently changed its name to Integrated Community

Services of Parkersburg, Inc. (“ICS”), and became successor to WMHS and succeeded to

WMHS’s interest in the Property.

           The Deed was recorded in the Wood County, West Virginia, Clerk’s Office at Book 1094

and Page 566. The Property is more particularly described in the Deed as:

           Tract No. A-100 consisting of 3.40 acres fee was acquired from Robert W. and
           Charles R. Ingram on 10 January 1957, and recorded among the land records of
           Wood County, West Virginia, in Book 406 of Deeds at page 259 (File No. 33-50-
           134-1).

See Declaration of Theresa Ritta at Exhibit A at p. 1. 1


1
    The Declaration of Theresa Ritta will hereinafter be referenced as “Ritta Declaration.”

                                                            2
   Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 3 of 14 PageID #: 110



       HHS transferred the Property to WMHS through the Federal Property and Administrative

Services Act of 1949, 40 U.S.C. § 550, and regulations promulgated pursuant thereto at 45 C.F.R.

Part 12, which, among other provisions, allows the transfer of property owned by the United States

for the protection of public health, and the McKinney­Vento Homeless Assistance Act, 42 U.S.C.

§ 11411, and regulations promulgated pursuant thereto at 45 C.F.R. Part 12a, which, among other

provisions, allows the use of public buildings and real property to assist the homeless.

              The Deed provides that the Property was subject to each of the following
       conditions subsequent, among others:

              1.      That for a period of thirty (30) years from the date hereof the
       Property herein conveyed will be used continuously for health purposes in
       accordance with Grantee's approved program of utilization as set forth in its
       application dated October 13, 2005, and amended November 15 and December 28,
       2005, and for no other purpose;

                2.     That during the aforesaid period of thirty (30) years Grantee will not
       resell, lease, mortgage, or encumber or otherwise dispose of any part of the Property
       or interest therein except as Grantor or its successor in function may authorize in
       writing;

               3.      Where construction or major renovation is not required or proposed,
       the Property must be placed into use within twelve (12) months from the date of
       this Deed: Where construction or major renovation is contemplated at the time of
       transfer, the Property must be placed into use within thirty-six (36) months from
       the date of this Deed;

               4.      That one year from the date hereof and annually thereafter for the
       aforesaid period of thirty (30) years, unless Grantor or its successor in function
       directs otherwise, Grantee will file with Grantor or its successor in function reports
       on the operation and maintenance of the Property and will furnish, as requested,
       such other pertinent data evidencing continuous use of the Property for the purposes
       specified in the above-identified application;

               5.     That during the aforesaid period of thirty (30) years Grantee will at
       all times be and remain a tax-supported organization or a nonprofit institution,
       organization, or association exempt from taxation under section 501(c)(3) of the
       Internal Revenue Code of 1986, as amended; and

              6.    That, for the period during which the Property is used for the
       purpose for which the Federal assistance is hereby extended by Grantor or for

                                                 3
    Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 4 of 14 PageID #: 111



        another purpose involving the provision of similar services or benefits, Grantee
        hereby agrees that it will comply with the requirements of section 606 of the Act
        (40 U.S.C. § 476); the Fair Housing Act (42 U.S.C. § 3601-19) and implementing
        regulations; and, as applicable, Executive Order 11063 (Equal Opportunity in
        Housing) and implementing regulations; Title VI of the Civil Rights Act of 1964
        (42 U.S.C. § 2000d to d-4) (Nondiscrimination in Federally Assisted Programs)
        and implementing regulations; Title IX of the Education Amendments of 1972 (20
        U.S.C. § 1681) and implementing regulations; the prohibitions against
        discrimination on the basis of age under the Age Discrimination Act of 1975 (42
        U.S.C. § 6101-07) and implementing regulations; the prohibitions against
        otherwise qualified individuals with handicaps under Section 504 of the
        Rehabilitation Act of 1973 (29 U.S.C. § 794) and implementing regulations, and all
        requirements imposed by or pursuant to the regulations of Grantor (45 CFR Parts
        12, 80, 84, 86 and 91) issued pursuant to said Acts and now in effect, to the end
        that, in accordance with said Acts and regulations, no person in the United States
        shall, on the ground of race, color, national origin, sex, age, or handicap, be
        excluded from participation in, be denied the benefits of, or otherwise be subjected
        to discrimination under the program and plan referred to in condition numbered 1
        above or under any other program or activity of Grantee, its successors or assigns,
        to which said Acts and regulations apply by reason of this conveyance.

Ritta Declaration Exhibit A at pp. 2-3.

        The “approved program of utilization as set forth in its application dated October 13, 2005,

and amended November 15 and December 28, 2005,” provided that the property to be continually

used for the approved program – homeless assistance supportive services, including drop-in center,

case management, mental health and substance abuse program, etc. – for a period of 30 years.

Under the terms of the Deed, ICS was subject to all of the conditions, covenants, and other

requirements contained in the Deed when it became the successor to WMHS. Ritta Declaration at

p. 4.

        During a site visit in 2011, HHS noted that while ICS was operating a program on-site, the

property itself was underutilized. HHS continued to work with the ICS to put the entire property

into full use for homeless assistance purposes. In January 2017, with HHS’ approval, ICS leased

a portion of the property to Recovery Point of Parkersburg (“RPP”) to be used as a non-medical,




                                                 4
   Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 5 of 14 PageID #: 112



in-house, detox treatment facility for those suffering from homelessness and substance abuse

disorders. Id.

       Beginning in June 2018, HHS sent ICS via email, notice that it was delinquent in

submitting the required CY2017 Annual Utilization Report (AURs). Per the Deed, AURs are

required to be submitted each year evidencing continued utilization of the property. HHS was

unsuccessful after multiple attempts to reach ICS by telephone and email to collect the required

report. Id.

       In October 2018, HHS attempted to notify ICS, again by email and telephone, that HHS

would be conducting a site inspection of the property. After unsuccessful attempts at reaching

ICS, HHS contacted RPP, grantee’s lessee, to seek information regarding use of the property and

point-of-contact information for Mr. Roger Bradley, Executive Director, of ICS. RPP provided

information HHS already had on file for the grantee and advised that it had been weeks since they

have seen or been able to reach Mr. Bradley. They advised that they made rental payments by

texting Mr. Bradley when a payment is ready and that he came to pick-up the check – last being at

the end of September 2018. A site visit inspection was scheduled and confirmed with RPP for

October 29, 2018. Id. at pp. 4-5.

       HHS conducted a site inspection on October 29, 2018. While RPP is fully operating its

program on the portion of the property it is leasing from the grantee, the portion to be utilized by

grantee was vacant and appeared to be for some time. RPP advised that October’s rental check

was picked up by Mr. Bradley’s “friend.” Following the site visit, HHS tried to contact Mr.

Bradley on his cell phone number provided by Mr. Fulks of RPP. HHS was unable to reach Mr.

Bradley, and Mr. Bradley did not return calls placed to his telephone number by HHS. HHS




                                                 5
   Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 6 of 14 PageID #: 113



notified RPP to hold all future rental checks for the benefit of the Federal government while this

matter was being investigated. Id. at 5.

       HHS also subsequently learned that ICS had rented or leased a portion of the Property to

another entity to allow it to store equipment on the property. That action was without permission

of HHS and in violation of the terms and conditions contained in the Deed. Id.

       The Deed further states that:

       In the event of a breach of any of the conditions subsequent set forth above, whether
       caused by the legal or other inability of [ICS], its successors and assigns, to perform
       any of the obligations herein set forth, [HHS] or its successor in function will, at its
       option, have an immediate right of reentry thereon, and to cause all right, title, and
       interest in and to the Property to revert to the United States of America, and [ICS],
       its successors and assigns, shall forfeit all right, title, and interest in and to the
       Property and to any and all of the tenements, hereditaments, and appurtenances
       thereunto belonging;

Ritta Declaration at pp. 4-5; Ritta Declaration Exhibit A at p. 3.

       The Deed further states that:

               PROVIDED, HOWEVER, that the failure of [HHS] or its successor in
       function to insist in any one or more instance upon complete performance of any of
       the said conditions subsequent shall not be construed as a waiver of or a
       relinquishment of the future performance of any of said conditions subsequent, but
       the obligations of [ICS] with respect to such future performance shall continue in
       full force and effect;


Ritta Declaration at p. 6; Ritta Declaration Exhibit A at p. 3.

       The Deed further states that:

       In the event title to the Property or any part thereof is reverted to the United States
       of America for noncompliance ... [ICS] ... shall be responsible for and shall be
       required to reimburse the United States of America for the decreased value thereof
       ... [and] ... [t]he United States of America shall ... be reimbursed for such damage,
       including such costs as may be incurred in recovering title to or possession of the
       above-described property, as it may sustain as a result of such noncompliance.

Ritta Declaration at p. 6; Ritta Declaration Exhibit A at p. 5.



                                                  6
   Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 7 of 14 PageID #: 114



       On June 13, 2018, HHS notified Roger Bradley, President of ICS that ICS had failed to

submit its annual utilization report as required by the Deed and federal law. Mr. Bradley and ICS

were also notified that such non-compliance could result in a noncompliance action which might

include reversion of the property to the federal government. Neither Mr. Bradley nor ICS

furnished the required annual utilization report as required by the Deed and federal law. Ritta

Declaration at p. 6.

       HHS notified Mr. Bradley and ICS again on August 17, 2018, and September 12, 2018, of

ICS’s failure to submit its annual utilization report as required by the Deed and federal law. Mr.

Bradley and ICS were also notified that such non-compliance could result in a noncompliance

action which might include reversion of the property to the federal government. Neither Mr.

Bradley nor ICS furnished the required annual utilization report as required by the Deed and

federal law. Id. at pp. 6-7.

       On October 25, 2018, HHS notified Mr. Bradley and ICS by letter (attached as Exhibit B)

that HHS had been informed that the Property was not being fully utilized for homeless assistance

as required by the Deed and federal law. Mr. Bradley and ICS were informed that they needed to

contact HHS immediately to avoid further administrative action which might include reversion of

the property to the federal government. Id. at p. 7.

       On April 15, 2019, Mr. Bradley and ICS were notified by letter (attached as Ritta

Declaration Exhibit C) that ICS was in noncompliance with the terms of the Deed and federal law

and that HHS was taking final administrative action to transfer the Property to another entity as

permitted by the terms of the Deed and federal law. HHS stated that it was exercising its rights

under the Deed and federal law and requiring ICS to revert the property. A quitclaim deed was

included with the letter and ICS was directed to sign that quitclaim deed so that the property could



                                                 7
   Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 8 of 14 PageID #: 115



be transferred. This was a final administrative action by HHS. Neither Mr. Bradley nor ICS

responded to that letter or disputed that final administrative action. Furthermore, neither Mr.

Bradley nor ICS have provided the required quitclaim deed or provided the United States with

possession of, or title to, the Property. Ritta Declaration at p. 7; Ritta Declaration Exhibit C.

       Neither Mr. Bradley nor ICS have provided the required quitclaim deed or provided the

United States with possession of, or title to, the Property. HHS wants to continue to have the

Property utilized as originally intended by Congress and needs a quitclaim deed to be able to

transfer the property to a proper person or entity who will utilize the Property as intended by

Congress. Ritta Declaration at p. 7.

                                         III. ARGUMENT

       The Court should grant judgment in the United States’ favor because, under terms of the

deed, applicable federal law, and applicable West Virginia the Property reverted to the United

States, meaning that the United States now has exclusive title to the Property and the defendants

have failed to appear and defend against those claims.

               A.      Title To The Property Has Reverted To The United States Under
                       Applicable Federal Law

       In 1987, Congress passed the McKinney-Vento Act to address homelessness. In particular,

Title V of the McKinney-Vento Act, 42 U.S.C. §§ 11411-11412, and its implementing regulations,

45 C.F.R. §§ 12a.1, et seq., provide a comprehensive legal framework for making “unutilized,

underutilized, excess or surplus” federal property available for use by representatives of the

homeless. 45 C.F.R. § 12a.2(a). Section 501 of the McKinney-Vento Act creates a process to

identify available federal real property, evaluate the property for suitability for use to assist the

homeless, and where appropriate, market, evaluate applications, and transfer the property to

representatives of the homeless. The process to identify potentially suitable property begins when,

                                                  8
   Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 9 of 14 PageID #: 116



on a quarterly basis, the United States Department of Housing and Urban Development (“HUD”)

canvasses the approximately twenty- five federal landholding agencies to collect data on properties

that are designated as unutilized, underutilized, excess, or surplus. 42 U.S.C. § 11411(a); 45 C.F.R.

§ 12a.3. These agencies have twenty-five days from receipt of HUD’s quarterly inquiry to provide

the requested data. Id. Under the statute, as it existed at the relevant time, HUD evaluated the

data and published in the Federal Register a description of any available property that is suitable

for use as a facility to assist the homeless. 42 U.S.C. § 11411(c); 45 C.F.R. § 12a.8(a).

       While HUD is charged with identifying suitable property, HHS is charged with evaluating

applications by representatives of the homeless for the use of properties designated as suitable

“surplus” federal property. 42 U.S.C. § 11411(e). A state or local government agency, or a private

nonprofit organization, which provides services to the homeless, can serve as a representative of

the homeless. 42 U.S.C. § 11411(i). A representative of the homeless that is interested in such

property must send HHS a written “expression of interest” within a designated time period. 45

C.F.R. § 12a.9(a). Applications must be received by HHS within ninety days after receipt of an

expression of interest. 42 U.S.C. § 11411(e)(2); 45 C.F.R. § 12a.9(d). HHS must then “evaluate

each completed application within 25 days of receipt and . . . promptly advise the applicant of its

decision.” 42 U.S.C. § 11411(e)(3); 45 C.F.R. § 12a.9(e)(2). Finally, HHS and GSA are to make

the properties identified by HUD available to the homeless by the use of deeds or a lease of at least

one year in duration. 42 U.S.C. § 11411(f). The deed transferring property pursuant to the

McKinney-Vento Act is required to include such language to ensure that the transferred property

is used for its intended purpose and complies with applicable state laws. 40 U.S.C. § 550. To the

extent transferred property is not used for its intended purpose, the transferring instrument is to

provide that the federal government reserves its pre-transfer interest in the property. Id.



                                                  9
    Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 10 of 14 PageID #: 117



        The undisputed facts indicate that ICS failed to comply with the conditions subsequent

contained in the Deed to the Property. ICS failed to file required utilization reports, failed to use

the property as required by federal law, failed to fully utilize the Property for homeless assistance

as required by the Deed and federal, illegally and improperly rented portions of the property for

commercial purposes in violation of the terms of the Deed to the Property and federal law and

without the consent of HHS, and failed to turn over the improperly handled and collected rental

and other payments to HHS in violation of the terms of the Deed and applicable federal law. See

Declaration of Theresa Ritta at pp. 4-7; Ritta Declaration Exhibits A, B. and C.

        ICS was notified of these violations and failed to respond. HHS demanded that the

property be reconveyed back to the United States as required by the condition subsequent in the

Deed to the Property. HHS demanded that ICS reconvey the property to the United States by

quitclaim deed as required by the conditions in the Deed and under federal law, ICS failed to

execute a quitclaim to return the Property to the United States as required by the Deed and

applicable federal and state law. Ritta Declaration at pp. 4-7; Exhibits A, B, and C to the

declaration of Theresa Ritta. 2 Under the terms of the Deed to the Property and the McKinney-

Vento Act, the violations were a failure to meet the conditions subsequent imposed by the Deed

and federal law and requires the Property to be reverted back to the United States. See United

States v. Overcoming Love Ministries, 2018 WL 4054867 (E.D.N.Y. Aug. 24, 2018). Since ICS

failed to meet these conditions subsequent contained in the Deed and imposed by federal law, the

Property reverted back to the United States by operation of law. Id. at *4 (“Accordingly, the

Court finds that Plaintiff did not waive any of the conditions subsequent contained in the Deed.




2
 HHS also demanded that ICS pay over the misappropriated funds as well. However, ICS never paid those funds.
Ritta Declaration at pp. 4-7; Exhibit C to that declaration.

                                                     10
   Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 11 of 14 PageID #: 118



The Property therefore reverted to Plaintiff upon Defendant’s breach of the Deed’s conditions

subsequent.”).

       The reversion of property in this case is also consistent with precedent set by other

federal case law as well. In United States v. Florida, 482 F.2d 205 (5th Cir. 1973), the federal

government transferred property to the State of Florida and required that the property be used

exclusively for public park purposes. 482 F.2d at 207. The deed provided that the property

would automatically revert to the United States in the event that the property was not used

exclusively for public park purposes. Id. When the property was not exclusively used as a public

park, the United States brought suit to quiet title. Id. That court found that the United States

retained a right of reentry and title to the property reverted to the United States. Id. The court

also found that the defenses of laches, waiver, and estoppel were inapplicable. Id. The United

States brought suit to quiet title and the court declared that because the defendant breached the

condition subsequent, the United States had exclusive title to the property. Id. at 210.

       Reversion of the property for the defendants’ failure to comply with the conditions

subsequent is also consistent with West Virginia law. In City of Wheeling v. Zane, 173 S.E.2d

158 (W.Va. 1970), the West Virginia Supreme Court of Appeals held that the failure to use

property as required by a deed pursuant to a condition subsequent where a possibility of reverter

is retained results in the acquisition of an immediate possessory estate in fee simple to the

grantor when the condition subsequent has been breached. If the property is subsequently taken

by eminent domain, then the heirs and successors of the Grantor are entitled to the proceeds of

the taking. Id. at 165-66. See also West Virginia Attorney General Opinion, 56 W.Va.

Op.Atty.Gen. 236 (1975) (West Virginia Attorney General opined that “Conveyance for specific




                                                 11
   Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 12 of 14 PageID #: 119



purpose of estate terminable without necessity of reentry vests title in heirs of grantor upon

cessation of prescribed condition.”).

       B.      The United States Is Entitled To A Delaration by The Court
               That The United States Has Exclusive Title To The Property

         Under the terms of the Deed to the Property, applicable federal law, and applicable

 state law, the proper remedy is for the Court to enter an order declaring that the United States

 has exclusive title to the Property. See Overcoming Love Ministries, 2018 WL 4054867 at *4

 (“The Court issues a declaration that Plaintiff United States has exclusive title to the

 Property.”). Accordingly, the United States requests that the Court enter such an order as part

 of the relief granted to the United States so that the United States can return the Property to its

 proper purpose an convey the property to an appropriate entity to carry out the purposes of the

 McKinney-Vento Act to help the homeless.

                                        IV. CONCLUSION

       The defendants have failed to respond to the Complaint within the time required by

federal law and have not contested their violations of the terms of the Deed and applicable

federal and state law. The United States is entitled to a declaration of it has exclusive title to the

Property because the defendants have violated the conditions subsequent contained in the Deed

and imposed by federal law. Accordingly, the United States respectfully requests that the Court

enter an appropriate order stating that the United States has exclusive title to the Property.




                                                  12
Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 13 of 14 PageID #: 120



                                        Respectfully submitted.

                                        MICHAEL B. STUART
                                        United States Attorney


                                        s/Fred B. Westfall, Jr.
                                        WV State Bar No. 3992
                                        Assistant United States Attorney
                                        Attorney for United States
                                        P.O. Box 1713
                                        Charleston, WV 25326
                                        Phone: 304-345-2200
                                        Fax: 304-347-5443
                                        E-mail: fred.westfall@usdoj.gov
                                        Counsel for Plaintiff United States of
                                        America




                                   13
  Case 2:19-cv-00506 Document 14 Filed 12/23/19 Page 14 of 14 PageID #: 121




                                CERTIFICATE OF SERVICE

        I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on December 23, 2019, I electronically filed the foregoing
MEMORANDUM IN SUPPORT OF MOTION OF THE UNITED STATES OF AMERICA
FOR DEFAULT JUDGMENT AGAINST DEFENDANT INTEGRATED COMMUNITY
SERVICES OF PARKERSBURG, INC., FORMERLY KNOWN AS WORTHINGTON
MENTAL HEALTH SERVICES, INC. with the Clerk of the Court and also served a copy
thereof upon the following statutory attorney-in-fact for Integrated Community Services of
Parkersburg, Inc.:

       Integrated Community Services of Parkersburg, Inc.
       c/o West Virginia Secretary of State
       Statutory attorney-in-fact
       Building 1 Suite 157-K
       1900 Kanawha Boulevard East
       Charleston, WV 25305
       Statutory attorney-in-fact for Integrated Community Services of Parkersburg, Inc.

       Integrated Community Services of Parkersburg, Inc.
       4200 Emerson Avenue
       Parkersburg, West Virginia 26104
       (last known address)

       Roger Bradley, Individually and as President of Integrated Community Services of
       Parkersburg, Inc.
       4200 Emerson Avenue
       Parkersburg, West Virginia 26104
       (last known address)


                                                     s/Fred B. Westfall, Jr.
                                                     WV State Bar No. 3992
                                                     Assistant United States Attorney
                                                     Attorney for Defendant United States of
                                                     America
                                                     P.O. Box 1713
                                                     Charleston, WV 25326
                                                     Phone: 304-345-2200
                                                     Fax: 304-347-5443
                                                     E-mail: fred.westfall@usdoj.gov




                                                14
